93 F.3d 986
320 U.S.App.D.C. 323
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Dale J. PARSONS, Jr., Appellant,v.FEDERAL COMMUNICATIONS COMMISSION, Appellee,Lahaina Broadcasting Company, Ltd. and Gary A. Plotkin, Intervenors.
No. 95-1191.
United States Court of Appeals, District of Columbia Circuit.
Aug. 8, 1996.

Before:  SILBERMAN, GINSBURG, and RANDOLPH, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from an order of the Federal Communications Commission and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir.Rule 36(b).  It is


2
ORDERED AND ADJUDGED that the decision of the Federal Communications Commission be affirmed substantially for the reasons stated in the Commission's Memorandum Opinion and Order, released March 7, 1995.  In light of the Commission's obligation to accommodate bankruptcy court rulings,  see LaRose v. FCC, 494 F.2d 1145, 1147 n. 2 (D.C.Cir.1974), and Parson's failure to raise any issues of material fact other than those already determined by the bankruptcy court, the Commission acted within its broad discretion in nullifying the license assignment to Parsons, and granting an involuntary assignment of the license to the receiver, without a hearing.  Moreover, because the Commission did not return the station license to Pacific Isle Broadcasting, Inc. via a prohibited reversionary interest agreement but rather through the nullification of an invalid license assignment, the Commission did not violate its regulations prohibiting licensees from retaining a right of reversion.  See 47 C.F.R. § 73.1150.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41.